Citation Nr: 1022633	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-06 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  
His service awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.    

In March 2007, the Veteran requested a hearing before the 
Board.  In November 2007, he was notified of a hearing 
scheduled in February 2008.  The Veteran failed to appear for 
his scheduled hearing.  The notice informing the Veteran of 
his scheduled hearing was not returned as undeliverable.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).

As per an April 2008 remand, the RO issued a statement of the 
case for the issues of entitlement to service connection for 
degenerative disc disease of the cervical spine, entitlement 
to service connection for degenerative disc disease of the 
lumbar spine, and entitlement to service connection for 
dorsal kyphosis with degenerative disc disease of the 
thoracic spine.  A substantive appeal must generally be filed 
within sixty days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from date of mailing of the notification of the determination 
being appealed, whichever period ends later.   See 38 C.F.R. 
§ 20.302.  The Veteran failed to file a substantive VA Form 9 
to perfect the appeal, thus the aforementioned issues are not 
before the Board.  


FINDING OF FACT
  
Gastroesophageal reflux disease was not manifested during 
service and is not shown to be causally or etiologically 
related to service or any disability incurred therein.  


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active service and is not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, private treatment records, and 
a VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the present case, substantially compliant notice was sent 
in November 2003, March 2006, September 2006, and October 
2008 letters and a January 2007 statement of the case.  The 
claim was readjudicated in a January 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, a VA examination 
addressing the issue of secondary service connection, and 
assisted the Veteran in obtaining evidence. On the March 2007 
VA Form 9, the Veteran identified a physician that treated 
him for GERD from 1968 to 1972.  The Veteran did not return 
authorization forms providing consent for VA to obtain his 
private medical records, provided by the RO in the October 
2008 notice letter.  Further, the Veteran did not submit the 
private treatment records.  

Regarding the Veteran's claim of service connection for GERD 
on a direct basis, the Board notes that the Veteran has not 
been given a VA examination and an opinion has not been 
obtained.  While the Board notes that the Veteran has GERD, 
as will be discussed further herein, there is no indication 
that this disability may be associated with an event, injury, 
or disease occurred in service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 
 
Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).


Discussion

The Veteran contends that his current GERD is due to his 
service, or in the alternative, due to his service-connected 
diabetes mellitus disability.  

The Veteran's service treatment records, including his March 
1966 induction physical examination, and his February 1968 
separation physical examination contain no evidence of 
complaints, treatment, or diagnosis for a gastroesophageal 
condition or GERD.    

Post-service treatment records include a February 1969 VA 
examination which was silent for any pertinent complaints and 
demonstrates the Veteran had a normal digestive system.  

A January 1990 private treatment record shows the Veteran 
sought treatment for abdominal pain.  A February 1990 private 
treatment record indicates the Veteran underwent x-rays of 
his upper abdominal which revealed no obvious abnormality.  A 
March 1990 private treatment record demonstrated the Veteran 
complained of abdominal pain and heartburn, and was 
prescribed Tagament.  An April 1992 private treatment record 
showed the Veteran sought treatment for heartburn.  A 
September 1992 private treatment record indicated that the 
Veteran's abdominal pain was accompanied by night sweats and 
a fever.  A November 1992 private treatment record 
demonstrated complaints of abdominal pain.  A November 2002 
VA outpatient treatment record revealed a diagnosis of GERD.  
An August 2003 VA psychiatric examination noted the Veteran 
had been diagnosed with GERD.  A December 2003 VA outpatient 
treatment record demonstrates the Veteran sought treatment 
for heartburn.     

The Veteran underwent a VA examination in December 2003.  At 
the time, the Veteran reported having GERD since 1969.  He 
reported that he has heartburn and pain behind the sternum.  
He further indicated that he has hematemesis, reflux, 
regurgitation of his stomach contents, and pain above the 
stomach.  He stated that he passes black-colored stools and 
experiences nausea and vomiting.  The Veteran denied 
hospitalization or trips to the emergency room during the 
past year.   


On physical examination, the Veteran's abdomen was soft and 
nontender.  His bowel sounds were normal.  There were no 
abdominal bruits.  There was no evidence of 
hepatosplenomegaly or intra-abdominal masses.  The examiner 
diagnosed the Veteran with gastroesophageal reflux disease, 
based upon history and symptoms.  The examiner indicated that 
the Veteran's GERD does not appear to cause significant 
anemia or malnutrition.  The examiner opined that it is less 
likely that the Veteran's GERD is associated with diabetes, 
as there is no known association of diabetes and with reflux 
disease.  The examiner further reported that the Veteran's 
GERD occurred prior to the onset of diabetes and presently 
causes the Veteran's reflux symptoms.  

Regarding the Veteran's claim of GERD on a direct basis, 
there is no competent medical evidence of record showing that 
the Veteran's GERD had its onset during active service or is 
related to any in-service disease or injury.  While the 
Veteran is competent to report that he experienced symptoms 
in service, the Board notes that there were no complaints or 
findings related to GERD, or a related condition, upon 
separation from service.  A VA examination conducted in 
February 1969 (less than one year after separation) was 
silent for any pertinent complaints or findings and showed a 
normal digestive system.  The first medical evidence 
following service indicating that the Veteran has GERD is in 
January 1990, approximately 22 years after separation from 
service.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, without a medical opinion 
linking the Veteran's current condition to his service, there 
is no basis for granting service connection.  While the 
Veteran is competent to describe the symptoms he has 
experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Regarding the Veteran's claim that his GERD is due to his 
service-connected diabetes, the only medical opinion of 
record as to the etiology of the Veteran's GERD rejects a 
causal relationship between the GERD and the Veteran's 
service-connected diabetes.  The December 2003 VA examiner 
opined that it is less likely that the Veteran's GERD is 
associated with diabetes, as there is no known association of 
diabetes and with reflux disease.  Without a medical opinion 
linking the Veteran's current disability to his service-
connected diabetes, there is no basis for granting service 
connection.  While the Veteran is competent to describe the 
symptoms he has experienced, his opinion does not constitute 
competent medical evidence of causation.  Espiritu, 2 Vet. 
App. at 492.

The Veteran is the recipient of the Combat Infantryman Badge 
and the Board has considered application 38 U.S.C.A. § 
1154(b).  The reduced evidentiary burden of 38 U.S.C.A. § 
1154(b), however, only applies to the question of service 
incurrence, and not to the question of a nexus to service, 
which generally requires competent medical evidence.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Weighing against 
an assertion of service incurrence and continuity of 
symptomatology is the lack of findings or complaints on the 
separation examination or VA examination conducted less than 
one year after separation.  The evidence does not demonstrate 
a nexus between the Veteran's GERD and his service, nor does 
it demonstrate a nexus between his GERD and service-connected 
diabetes.     

In light of the aforementioned, the Board concludes that 
service connection for GERD must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for GERD, to include as 
secondary to diabetes mellitus, is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


